DETAILED ACTION
Claims 1-20 are pending.  Claims 1-20 are rejected.
The instant application claims priority to provisional application No. 62/564,247 filed on 09/27/2017.
The instant application claims priority to provisional application No. 62/588,114 filed on 11/17/2017.
The instant application claims priority to provisional application No. 62/588,179 filed on 11/17/2017.
The instant application claims priority to provisional application No. 62/588,190 filed on 11/17/2017.
The instant application claims priority to provisional application No. 62/611,962 filed on 12/29/2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
An information disclosure statement (IDS) submitted on 01/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
An information disclosure statement (IDS) submitted on 02/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adiba et al., Patent Application Publication No. 2011/0153603 (hereinafter Adiba).

Regarding claim 1, Adiba teaches:
One or more non-transitory computer readable media containing program instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising (Adiba Paragraph [0050], instructions with which embodiments of the invention are implemented may be stored in any type of computer-readable storage media, and may be executed according to a variety of computing models including a client/server model):
Adiba Paragraph [0014], aggregation function selects from or combines raw data points received during the sampling period to create a single data point for storage, Paragraph [0017], Each of entities 110, 120, and 140 may compromise many forms, including one or more processes operating on a single device);
generating first input timeseries according to the one or more data points (Adiba Paragraph [0022], timestamp indicates the order in which the data were generated. It may represent a specific time and date or simply a relative order, such as numbering data points consecutively);
accessing a database of interconnected smart entities (Adiba Paragraph [0016], Nodes 101-104 represent a cluster of computing devices), the smart entities comprising object entities representing each of the plurality of physical devices and data entities representing stored data (Adiba Paragraph [0016], Nodes 101-104 represent a cluster of computing devices, Fig. 1, shows the plurality of devices and data), the smart entities being interconnected by relational objects indicating relationships between the object entities and the data entities (Adiba Paragraph [0025], metrics database relaxes the ACID (Atomicity, Consistency, Isolation, Durability) properties of a conventional relational database, Paragraph [0016], Nodes 101-104 represent a cluster of computing devices);
identifying a first object entity representing the first device from a first device identifier in the first input timeseries (Adiba Paragraph [0022], timestamp indicates the order in which the data were generated. It may represent a specific time and date or simply a relative order, such as numbering data points consecutively, Paragraph [0024], resource identifier corresponding to the resource, the processing entity stores the data in a metrics database 203);
identifying a first data entity from a first relational object indicating a relationship between the first object entity and the first data entity (Adiba Paragraph [0041], the three metrics from the original operating system profile may be stored in a first metric table T1, while table S stores a pointer to table T1 in the first segment column s1, Paragraph [0025], metrics database relaxes the ACID (Atomicity, Consistency, Isolation, Durability) properties of a conventional relational database); and
storing the first input timeseries in the first data entity (Adiba Paragraph [0005], efficiently storing large volumes of time-series).

Regarding claim 2, Adiba further teaches:
The one or more non-transitory computer readable media of claim 1, wherein the relational objects semantically define the relationships between the object entities and the data entities (Adiba Paragraph [0041], the three metrics from the original operating system profile may be stored in a first metric table T1, while table S stores a pointer to table T1 in the first segment column s1, Paragraph [0025], metrics database relaxes the ACID (Atomicity, Consistency, Isolation, Durability) properties of a conventional relational database).

Regarding claim 3, Adiba further teaches:
The one or more non-transitory computer readable media of claim 1, wherein one or more of the object entities comprises a static attribute to identify the object entity (Adiba Paragraph [0022], timestamp indicates the order in which the data were generated. It may represent a specific time and date), a dynamic attribute to store data associated with the object entity that changes over time (Adiba Paragraph [0040], an operating system profile at one point in time may compromise three metrics: cpu utilization, memory usage, and average disk seek time), and a behavioral attribute that defines an expected response of the object entity in response to an input (Adiba Paragraph [0040], an operating system profile at one point in time may compromise three metrics: cpu utilization, memory usage, and average disk seek time).


The one or more non-transitory computer readable media of claim 3, wherein the first input timeseries corresponds to the dynamic attribute of the first object entity (Adiba Paragraph [0040], an operating system profile at one point in time may compromise three metrics: cpu utilization, memory usage, and average disk seek time, Fig. 2, shows the metrics along with the rows for input).

Regarding claim 5, Adiba further teaches:
The one or more non-transitory computer readable media of claim 3, wherein at least one of the first data points in the first input timeseries is stored in the dynamic attribute of the first object entity (Adiba Paragraph [0040], an operating system profile at one point in time may compromise three metrics: cpu utilization, memory usage, and average disk seek time, Fig. 2, shows the metrics along with the rows for input).

Regarding claim 6, Adiba further teaches:
The one or more non-transitory computer readable media of claim 1, wherein the input timeseries includes the first device identifier (Adiba Fig. 2, shows the ID along with the timestamp and metrics), a timestamp indicating a generation time of the one or more first data points (Adiba Paragraph [0022], timestamp indicates the order in which the data were generated. It may represent a specific time and date), and a value of the one or more first data points (Adiba Paragraph [0040], an operating system profile at one point in time may compromise three metrics: cpu utilization, memory usage, and average disk seek time).

Regarding claim 7, Adiba further teaches:
Adiba Paragraph [0014], new metrics can be stored in a second metrics table T2, Paragraph [0017], Each of entities 110, 120, and 140 may compromise many forms, including one or more processes operating on a single device); and
identify a second data entity from a third relational object indicating a relationship between the second object entity and the second data entity (Adiba Paragraph [0025], metrics database relaxes the ACID (Atomicity, Consistency, Isolation, Durability) properties of a conventional relational database, Fig. 2, shows multiple rows for Metrics DB), the second data entity storing second input timeseries corresponding to one or more second data points generated by the second device (Adiba Paragraph [0014], new metrics can be stored in a second metrics table T2, Paragraph [0017], Each of entities 110, 120, and 140 may compromise many forms, including one or more processes operating on a single device).

Regarding claim 11, Adiba teaches:
A method for managing data relating to a plurality of physical devices connected to one or more electronic communications networks (Adiba Paragraph [0050], instructions with which embodiments of the invention are implemented may be stored in any type of computer-readable storage media, and may be executed according to a variety of computing models including a client/server model), comprising:
receiving, by one or more processors, first raw data from a first device of a plurality of physical devices, the first raw data including one or more first data points generated by the first device (Adiba Paragraph [0014], aggregation function selects from or combines raw data points received during the sampling period to create a single data point for storage, Paragraph [0017], Each of entities 110, 120, and 140 may compromise many forms, including one or more processes operating on a single device);
generating, by the one or more processors, first input timeseries according to the one or more data points (Adiba Paragraph [0022], timestamp indicates the order in which the data were generated. It may represent a specific time and date or simply a relative order, such as numbering data points consecutively);
accessing, by the one or more processors, a database of interconnected smart entities (Adiba Paragraph [0016], Nodes 101-104 represent a cluster of computing devices), the smart entities comprising object entities representing each of the plurality of physical devices and data entities representing stored data (Adiba Paragraph [0016], Nodes 101-104 represent a cluster of computing devices, Fig. 1, shows the plurality of devices and data), the smart entities being interconnected by relational objects indicating relationships between the object entities and the data entities (Adiba Paragraph [0025], metrics database relaxes the ACID (Atomicity, Consistency, Isolation, Durability) properties of a conventional relational database, Paragraph [0016], Nodes 101-104 represent a cluster of computing devices);
identifying, by the one or more processors, a first object entity representing the first device from a first device identifier in the first input timeseries (Adiba Paragraph [0022], timestamp indicates the order in which the data were generated. It may represent a specific time and date or simply a relative order, such as numbering data points consecutively, Paragraph [0024], resource identifier corresponding to the resource, the processing entity stores the data in a metrics database 203);
identifying, by the one or more processors, a first data entity from a first relational object indicating a relationship between the first object entity and the first data entity (Adiba Paragraph [0041], the three metrics from the original operating system profile may be stored in a first metric table T1, while table S stores a pointer to table T1 in the first segment column s1, Paragraph [0025], metrics database relaxes the ACID (Atomicity, Consistency, Isolation, Durability) properties of a conventional relational database); and
storing, by the one or more processors, the first input timeseries in the first data entity (Adiba Paragraph [0005], efficiently storing large volumes of time-series).

Regarding claim 12, Adiba further teaches:
The method of claim 11, wherein the relational objects semantically define the relationships between the object entities and the data entities (Adiba Paragraph [0041], the three metrics from the original operating system profile may be stored in a first metric table T1, while table S stores a pointer to table T1 in the first segment column s1, Paragraph [0025], metrics database relaxes the ACID (Atomicity, Consistency, Isolation, Durability) properties of a conventional relational database).

Regarding claim 13, Adiba further teaches:
The method of claim 11, wherein one or more of the object entities comprises a static attribute to identify the object entity (Adiba Paragraph [0022], timestamp indicates the order in which the data were generated. It may represent a specific time and date), a dynamic attribute to store data associated with the object entity that changes over time (Adiba Paragraph [0040], an operating system profile at one point in time may compromise three metrics: cpu utilization, memory usage, and average disk seek time), and a behavioral attribute that defines an expected response of the object entity in response to an input (Adiba Paragraph [0040], an operating system profile at one point in time may compromise three metrics: cpu utilization, memory usage, and average disk seek time).

Regarding claim 14, Adiba further teaches:
The method of claim 13, wherein the first input timeseries corresponds to the dynamic attribute of the first object entity (Adiba Paragraph [0040], an operating system profile at one point in time may compromise three metrics: cpu utilization, memory usage, and average disk seek time, Fig. 2, shows the metrics along with the rows for input).

Regarding claim 15, Adiba further teaches:
The method of claim 13, wherein at least one of the first data points in the first input timeseries is stored in the dynamic attribute of the first object entity (Adiba Paragraph [0040], an operating system profile at one point in time may compromise three metrics: cpu utilization, memory usage, and average disk seek time, Fig. 2, shows the metrics along with the rows for input).

Regarding claim 16, Adiba further teaches:
The method of claim 11, wherein the input timeseries includes the first device identifier (Adiba Fig. 2, shows the ID along with the timestamp and metrics), a timestamp indicating a generation time of the one or more first data points (Adiba Paragraph [0022], timestamp indicates the order in which the data were generated. It may represent a specific time and date), and a value of the one or more first data points (Adiba Paragraph [0040], an operating system profile at one point in time may compromise three metrics: cpu utilization, memory usage, and average disk seek time).

Regarding claim 17, Adiba further teaches:
The method of claim 16 further comprising: identifying, by the one or more processors, a second object entity representing a second device from a second relational object indicating a relationship between the first object entity and the second object entity (Adiba Paragraph [0014], new metrics can be stored in a second metrics table T2, Paragraph [0017], Each of entities 110, 120, and 140 may compromise many forms, including one or more processes operating on a single device); and
identifying, by the one or more processors, a second data entity from a third relational object indicating a relationship between the second object entity and the second data entity (Adiba Paragraph [0025], metrics database relaxes the ACID (Atomicity, Consistency, Isolation, Durability) properties of a conventional relational database, Fig. 2, shows multiple rows for Metrics DB), the second data entity storing second input timeseries corresponding to one or more second data points generated by the second device (Adiba Paragraph [0014], new metrics can be stored in a second metrics table T2, Paragraph [0017], Each of entities 110, 120, and 140 may compromise many forms, including one or more processes operating on a single device).

Regarding claim 19, Adiba teaches:
An entity management cloud computing system for managing data relating to a plurality of physical devices connected to one or more electronic communications networks (Adiba Paragraph [0050], instructions with which embodiments of the invention are implemented may be stored in any type of computer-readable storage media, and may be executed according to a variety of computing models including a client/server model), comprising:
one or more processors communicably coupled to a database of interconnected smart entities (Adiba Paragraph [0016], Nodes 101-104 represent a cluster of computing devices), the smart entities comprising object entities representing each of the plurality of physical devices and data entities representing stored data (Adiba Paragraph [0016], Nodes 101-104 represent a cluster of computing devices, Fig. 1, shows the plurality of devices and data), the smart entities being interconnected by relational objects indicating relationships between the object entities and the data entities (Adiba Paragraph [0025], metrics database relaxes the ACID (Atomicity, Consistency, Isolation, Durability) properties of a conventional relational database, Paragraph [0016], Nodes 101-104 represent a cluster of computing devices); and
one or more computer-readable storage media communicably coupled to the one or more processors having instructions stored thereon that, when executed by the one or more processors (Adiba Paragraph [0050], instructions with which embodiments of the invention are implemented may be stored in any type of computer-readable storage media, and may be executed according to a variety of computing models including a client/server model), cause the one or more processors to:
receive first raw data from a first device of the plurality of physical devices, the first raw data including one or more first data points generated by the first device (Adiba Paragraph [0014], aggregation function selects from or combines raw data points received during the sampling period to create a single data point for storage, Paragraph [0017], Each of entities 110, 120, and 140 may compromise many forms, including one or more processes operating on a single device);
generate first input timeseries according to the one or more data points (Adiba Paragraph [0022], timestamp indicates the order in which the data were generated. It may represent a specific time and date or simply a relative order, such as numbering data points consecutively);
identify a first object entity representing the first device from a first device identifier in the first input timeseries (Adiba Paragraph [0022], timestamp indicates the order in which the data were generated. It may represent a specific time and date or simply a relative order, such as numbering data points consecutively, Paragraph [0024], resource identifier corresponding to the resource, the processing entity stores the data in a metrics database 203);
identify a first data entity from a first relational object indicating a relationship between the first object entity and the first data entity (Adiba Paragraph [0041], the three metrics from the original operating system profile may be stored in a first metric table T1, while table S stores a pointer to table T1 in the first segment column s1, Paragraph [0025], metrics database relaxes the ACID (Atomicity, Consistency, Isolation, Durability) properties of a conventional relational database); and
store the first input timeseries in the first data entity (Adiba Paragraph [0005], efficiently storing large volumes of time-series).

Regarding claim 20, Adiba further teaches:
The system of claim 19, wherein the first input timeseries includes the first device identifier (Adiba Fig. 2, shows the ID along with the timestamp and metrics), a timestamp indicating a generation time of the one or more first data points (Adiba Paragraph [0022], timestamp indicates the order in which the data were generated. It may represent a specific time and date), and a value of the one or more first data points (Adiba Paragraph [0040], an operating system profile at one point in time may compromise three metrics: cpu utilization, memory usage, and average disk seek time).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adiba in view of Ortiz, Patent Application Publication No. 2010/0131533 (hereinafter Ortiz).

Regarding claim 8, Adiba teaches parent claim 7.
Adiba does not expressly disclose:
identify one or more processing workflows that defines one or more processing operations to generate derived timeseries using the first and second input timeseries;
execute the one or more processing workflows to generate the derived timeseries;
identify a third data entity from a fourth relational object indicating a relationship between the first object entity and the third data entity; and
store the derived timeseries in the third data entity.
However, Ortiz teaches:
identify one or more processing workflows that defines one or more processing operations to generate derived timeseries using the first and second input timeseries (Ortiz Paragraph [0022], includes data derived from a comparison of the views and their associated metadata at selected points in said workflow);
execute the one or more processing workflows to generate the derived timeseries (Ortiz Paragraph [0022], includes data derived from a comparison of the views and their associated metadata at selected points in said workflow);
identify a third data entity from a fourth relational object indicating a relationship between the first object entity and the third data entity (Ortiz Paragraph [0044], herein the term workflow structure or workflow procedure means a series of views that have some relationship to each, Figure 4, shows the multiple views); and
store the derived timeseries in the third data entity (Ortiz Paragraph [0063], capture workflow procedure 195 is stored in the object time series database 180 and analyzed either in real-time or as a post-processing procedure step by the object time series).
The claimed invention and Ortiz are from the analogous art of time series systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Adiba and Ortiz to have combined Adiba and Ortiz.
The motivation to combine Adiba and Ortiz is to improve the database by using workflows.  It would have been obvious to one of ordinary skill in the art to take the system of Adiba and combine it with the workflows of Ortiz in order to obtain the predictable result of improving the database.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Adiba and Ortiz.

Regarding claim 9, Adiba in view of Ortiz further teaches:
The one or more non-transitory computer readable media of claim 8, wherein the derived timeseries includes one or more virtual data points calculated according to the first and second input timeseries (Ortiz Paragraph [0030], one or more visual data views and associated device metadata of an object for a single observation event, with post processing if required, to create one or more derived subset or virtual output views and associated).

Regarding claim 10, Adiba in view of Ortiz further teaches:
The one or more non-transitory computer readable media of claim 8, wherein at least one of the first or second devices is a sensor (Ortiz Paragraph [0073], Device Metadata 360 that contains information created by the visual sensor device and which details information about the visual data acquisition and is created at visual data acquisition time), and the instructions cause the one or more processors to:
periodically receive measurements from the sensor (Ortiz Paragraph [0073], Device Metadata 360 that contains information created by the visual sensor device and which details information about the visual data acquisition and is created at visual data acquisition time, Paragraph [0041], particular observation view of the object at a certain point or period in); and
update at least the derived timeseries in the third data entity each time a new measurement from the sensor is received (Ortiz Paragraph [0060], visual data producer will use the system to create or update an object time series data collection for a single).

Regarding claim 18, Adiba teaches parent claim 17.
Adiba does not expressly disclose:
identifying, by the one or more processors, one or more processing workflows that defines one or more processing operations to generate derived timeseries using the first and second input timeseries;
executing, by the one or more processors, the one or more processing workflows to generate the derived timeseries;
identifying, by the one or more processors, a third data entity from a fourth relational object indicating a relationship between the first object entity and the third data entity; and
storing, by the one or more processors, the derived timeseries in the third data entity.
However, Ortiz teaches:
identifying, by the one or more processors, one or more processing workflows that defines one or more processing operations to generate derived timeseries using the first and second input timeseries (Ortiz Paragraph [0022], includes data derived from a comparison of the views and their associated metadata at selected points in said workflow);
executing, by the one or more processors, the one or more processing workflows to generate the derived timeseries (Ortiz Paragraph [0022], includes data derived from a comparison of the views and their associated metadata at selected points in said workflow);
identifying, by the one or more processors, a third data entity from a fourth relational object indicating a relationship between the first object entity and the third data entity (Ortiz Paragraph [0044], herein the term workflow structure or workflow procedure means a series of views that have some relationship to each, Figure 4, shows the multiple views); and
storing, by the one or more processors, the derived timeseries in the third data entity (Ortiz Paragraph [0063], capture workflow procedure 195 is stored in the object time series database 180 and analyzed either in real-time or as a post-processing procedure step by the object time series).
The claimed invention and Ortiz are from the analogous art of time series systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Adiba and Ortiz to have combined Adiba and Ortiz.
The motivation to combine Adiba and Ortiz is to improve the database by using workflows.  It would have been obvious to one of ordinary skill in the art to take the system of Adiba and combine it with the workflows of Ortiz in order to obtain the predictable result of improving the database.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Adiba and Ortiz.

Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. A detailed explanation is provided below.

On pages 7-10, Applicant argues against the rejection under 35 U.S.C. 102.
On pages 8-9, Applicant argues that Adiba does not disclose “identifying a first object entity representing the first device from a first device identifier in the first input timeseries”, the Examiner disagrees.  The first device is used to receive raw data.  Adiba teaches that metrics are sent to entity 110 from nodes 101-104 (Paragraph [0017] & Fig. 1).  Adiba further teaches that resource identifiers corresponding to the resource is data that is stored in the metrics database (Paragraph [0024]).  These teachings show that the data that is received from 110 (the first device) has resource identifiers tied to the data.  The claim is not specific on how the object entities have to represent the first device.  Since the data of Adiba is received from 110 which is tied to the resource identifier and metrics, one of ordinary skill in the art would recognize that this data would then represent 110 (the first device).  Therefore, Adiba does disclose “identifying a first object entity representing the first device from a first device identifier in the first input timeseries”.
On pages 9-10, Applicant argues that Adiba does not disclose “identifying a first data entity from a first relational object indicating a relationship between the first object entity and the first data entity”, the Examiner disagrees.  Adiba teaches that three metrics from the original operating system profile may be stored in a first metric table T1, while table S stores a pointer to table T1 in the first segment column s1 (Paragraph [0041]).  This shows that table S (first data entity) stores a pointer which is a relationship object that points back to the metric table which stores the first object entity.  This shows that there is a relationship between the first object entity and the first data entity.  Therefore, Adiba does disclose “identifying a first data entity from a first relational object indicating a relationship between the first object entity and the first data entity”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562.  The examiner can normally be reached on Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN D EYERS/               Examiner, Art Unit 2164        

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164